DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buschel et al. (US 2013/0337697 A1).

	Pertaining to claim 1, Buschel et al. discloses A pin (40, 42 44 and 30, see figs. 1-4), comprising: a compliant section (44) at a first end electrically connected with a via of a printed circuit board (6, see fig. 1); and a welding section at a second end opposite the first end, the welding section is integrally formed with the compliant section (see paragraph [0025] the welding section having a welded connection with a passive component (4),

	Pertaining to claim 2, Buschel et al. discloses, wherein the welded connection is a laser weld (see paragraph [0025]).

 	Pertaining to claim 4, Buschel et al. as modified by Chen further discloses, wherein the pin (40, 42 44 and 30, see figs. 1-4) has a shoulder between the compliant section (4)  and the welding section (see paragraph [0025]).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 6-20 and 21-24 are allowed.


The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the specific limitations of "wherein the pin has a bent section between the compliant section and the welding section, the welding section extends approximately perpendicular to the complaint section.," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. 

 	Referring to claim 6, the specific limitations of "A connection assembly, comprising: a printed circuit board having a via; a passive component; and a pin having a compliant section at a first end and a welding section at a second end opposite the first end, the welding section is integrally formed with the compliant section, the compliant section is press-fit into the via, the welding section has a welded connection with the passive component”, are not taught or adequately suggested by the prior art of record. Claims 7-20 depend from claim 6 and is therefore allowed for at the same reasons.

 	Referring to claim 21, the specific limitations of "A connection assembly, comprising: a printed circuit board having a via; a passive component; a housing, the printed circuit board is disposed in the housing and the passive components is attached to the housing; and a pin having a compliant section at a first end and a welding section at a second end opposite the first end, the compliant section is press-fit into the via, the welding section has a welded connection with the passive component,” are not taught or adequately suggested by the prior art of record. Claims 22-24 depend from claim 21 and is therefore allowed for at the same reasons.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848